FILED
                           NOT FOR PUBLICATION
                                                                            JUN 11 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


ALMONT AMBULATORY SURGERY                       No.    17-55301
CENTER, LLC, a California limited
liability company; BAKERFIELD                   D.C. No.
SURGERY INSTITUTE, LLC, a                       2:14-cv-02139-MWF-VBK
California limited liability company; CIRO
SURGERY CENTER, LLC, a California
limited liability company; EAST BAY             MEMORANDUM*
AMBULATORY SURGERY, LLC, a
California limited liability company;
MODERN INSTITUTE OF PLASTIC
SURGERY & ANTIAGING, INC., a
California corporation; NEW LIFE
SURGERY CENTER, LLC, DBA Beverly
Hills Surgery Center, a California limited
liability company; ORANGE GROVE
SURGERY CENTER, LLC, a California
limited liability company; SAN DIEGO
AMBULATORY SURGERY CENTER,
LLC, a California limited liability
company; SAN JOAQUIN VALLEY
SURGERY CENTER, LLC, a California
limited liability company; SKIN CANCER
& RECONSTRUCTIVE SURGERY
SPECIALIST OF BEVERLY HILLS,
INC., a California corporation;
VALENCIA AMBULATORY SURGERY
CENTER, LLC, a California limited
liability company; WEST HILLS


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
SURGERY CENTER, LLC, a California
limited liability company; PALMDALE
SURGERY CENTER, LLC, a California
limited liability company;
INDEPENDENT MEDICAL SERVICES,
INC., a California corporation,

           Plaintiffs-Appellants,

v.

UNITEDHEALTH GROUP, INC.;
UNITED HEALTHCARE SERVICES,
INC.; UNITEDHEALTHCARE
INSURANCE COMPANY;
OPTUMINSIGHT, INC.; AMERICAN
ASSOCIATION OF RETIRED PERSONS
(AARP), a District of Columbia
corporation; AARP EMPLOYEES
WELFARE PLAN; ACCENTURE, LLP, a
Delaware limited liability partnership;
ACCOR NORTH AMERICA, INC., a
Delaware corporation; ACCOR NORTH
AMERICA, INC. GROUP INSURANCE
PLAN, a Delaware corporation;
ACTAVIS, INC., a Delaware corporation;
ACTAVIS HEALTH AND WELFARE
PLAN; ACUSHNET COMPANY, a
Delaware corporation; ACUSHNET
COMPANY CONSOLIDATED HEALTH
AND WELFARE PLAN; ADP
TOTALSOURCE, INC., a Florita
corporation; ADP TOTALSOURCE INC.
HEALTH AND WELFARE PLAN;
AEGIS MEDIA AMERICAS, INC., a
Delaware corporation; AEGIS MEDIA
NORTH AMERICA WELFARE

                                    2
BENEFIT PLAN; AEGON USA, LLC, an
Iowa limited liability company; AEGON
COMPANIES FLEXIBLE BENEFITS
PLAN; AERA ENERGY SERVICES
COMPANY, a Delaware corporation;
AERA ENERGY SERVICES COMPANY
MEDICAL BENEFITS PLAN; AIR
LIQUIDE USA, LLC, a Delaware liability
company; AIR LIQUIDE USA, LLC
GROUP BENEFITS PLAN; AKZO
NOBEL, INC., a Delaware corporation;
AKZO NOBEL, INC. SALARIED
EMPLOYEES GROUP BENEFITS
PROGRAM; ALCON LABORATORIES,
INC., a Delaware corporation; ALCON
LABORATORIES, INC. VOLUNTARY
EMPLOYEES BENEFICIARY
ASSOCIATION TRUST; ALL
AMERICAN CONTAINERS, INC.; ALL
AMERICAN CONTAINERS INC.
WELFARE BENEFIT PLAN;
ALLSTATE INSURANCE COMPANY;
ALLSTATE CAFETERIA PLAN;
ALPHA MECHANICAL, INC.; ALPHA
MECHANICAL HEATING & AIR
CONDITIONING INC. HEALTH
INSURANCE PLAN; ALTEC
INDUSTRIES, INC.; AMERICAN
AIRLINES, INC.; GROUP LIFE AND
HEALTH BENEFITS PLAN;
AMERICAN BUILDING SUPPLY, INC.;
AMERICAN BUILDING SUPPLY, INC.
EMPLOYEES BENEFIT PLAN;
AMERICAN FINANCIAL GROUP, INC.;
AMERICAN FINANCIAL GROUP, INC.
GROUP WELFARE BENEFIT PLAN;
AMERICAN INTERNATIONAL

                                   3
GROUP, INC.; AMERICAN
INTERNATIONAL GROUP INC.
MEDICAL PLAN; ANHEUSER-BUSCH
COMPANIES, INC.; ANHEUSER-
BUSCH EMPLOYEES BENEFIT
TRUST; ANIXTER, INC.; ANIXTER
INC. GROUP INSURANCE; ANN, INC.;
ANN, INC. WELFARE BENEFITS
PLAN; ANSCHUTZ ENTERTAINMENT
GROUP, INC.; AEG EMPLOYEE
HEALTH & WELFARE PLAN;
APARTMENT MANAGEMENT
CONSULTANTS BENEFITS PLAN;
APL LIMITED; WELFARE PLAN FOR
EMPLOYEES OF APL LIMITED;
APPLE, INC. HEALTH AND WELFARE
BENEFIT PLAN; APPLE AMERICAN
GROUP LLC; APPLE AMERICAN
GROUP LLC SECTION 125 PLAN;
APTCO, LLC; ARDENT SERVICES,
LLC; ARDENT SERVICES, LLC
MEDICAL PLAN; AT&T INC.; AT&T
UMBRELLA BENEFIT PLAN; AT&T
MOBILITY LLC; CINGULAR
WIRELESS MEDICAL PLUS PLAN;
ATI SYSTEMS INTERNATIONAL,
INC.; ATI SYSTEMS; AUCTION.COM,
LLC; AUCTION.COM EMPLOYEE
BENEFIT PLAN; AUTOMATIC DATA
PROCESSING, INC.; AUTOMATIC
DATA PROCESSING, INC. FLEX 2000
PLAN; AVON PRODUCTS, INC.;
AVON PRODUCTS, INC. MEDICAL
PLAN FOR ACTIVE EMPLOYEES;
BAKER HUGHES INC.; BAKER
HUGHES, INC. WELFARE BENEFITS
PLAN; BARNES & NOBLE INC.;

                              4
BARNES & NOBLE INC.
COMPREHENSIVE MEDICAL AND
DENTAL PLAN; BAUSCH & LOMB
INCORPORATED; BAUSCH & LOMB
COMPREHENSIVE MEDICAL PLAN;
BAYSIDE MANAGEMENT
COMPANYLLC EMPLOYEE BENEFIT
PLAN; BAYSIDE MANAGEMENT
COMPANY, LLC; BBA AVIATION
USA, INC.; BBA AVIATION, INC.
BENEFIT PLAN; BECTON DICKINSON
AND COMPANY GROUP LIFE AND
HEALTH PLAN; BECTON,
DICKINSON AND COMPANY;
BELMONT VILLAGE, LP; BELMONT
VILLAGE LP HEALTHCARE
BENEFITS PLAN; BEST BUY CO. INC.;
BEST BUY FLEXIBLE BENEFITS
PLAN; BEST MEDICAL
INTERNATIONAL, INC.; BEST
MEDICAL INTERNATIONAL BENEFIT
PLAN; BLACK BOX NETWORK
SERVICES, INC.; BLACK BOX
NETWORK SERVICES GROUP
MEDICAL PLAN; BMW OF NORTH
AMERICA, LLC; BMW OF NORTH
AMERICA LLC HEALTH AND
WELFARE PLANS; BNSF RAILWAY
COMPANY; BNSF RAILWAY
COMPANY FLEXIBLE BENEFIT
PLAN; BOAT AMERICA
CORPORATION; BOAT U.S. HEALTH
PLAN; BOSTON MARKET
CORPORATION; BOSTON MARKET
CORPORATION HEALTH AND
WELFARE PLAN; BRADY
CORPORATION; W.H. BRADY CO.

                              5
INSURED BENEFITS PLAN;
ADVANCE/NEWHOUSE
PARTNERSHIP HEALTH BENEFITS
PLAN; BRINKER SERVICES
CORPORATION; BRINKER
INTERNATIONAL, INC. WELFARE
BENEFIT PLAN; BRINK’S
INCORPORATED; THE BRINKS
COMPANY COMPREHENSIVE
HEALTH AND WELFARE PLAN;
BUCA RESTAURANTS 2, INC.; BUCA
INC. HEALTH CARE BENEFIT PLAN;
BUILDING MATERIALS
CORPORATION OF AMERICA; GAF
MATERIALS CORPORATION
WELFARE BENEFIT PLAN; BUPA
WORLDWIDE CORPORATION; BUPA
WORLDWIDE CORPORATION
HEALTH & BENEIFTS PLAN; BWAY
CORPORATION; BWAY
CORPORATION COMPREHENSIVE
MEDICAL PLAN; CALIBER HOME
LOANS, INC.; VERICREST
FINANCIAL, INC. WELFARE AND
BENEFITS PLAN; CALIFORNIA
CHARTER SCHOOLS ASSOCIATION;
CCSA EMPLOYEE BENEFIT
WELFARE TRUST C/O BRMS;
CBEYOND COMMUNICATIONS LLC;
CBEYOND COMMUNICATIONS
HEALTH AND WELFARE PLAN; CBIZ
MHM, LLC; CBIZ INC. GROUP
HEALTH AND WELFARE PLAN; CBS
CORPORATION; CBS HEALTH AND
WELFARE BENEFITS PLAN; CEC
ENTERTAINMENT CONCEPTS LP;
CEC ENTERTAINMENT WELFARE

                            6
BENEFIT PLAN; CENTRAL PARKING
SYSTEM; CENTRAL PARKING
SYSTEM HEALTH AND WELFARE
PLAN; CENTRIC GROUP LLC;
CENTRIX GROUP HOSPITAL PLAN;
CGX ENERGY, LLC; COGENTRIX
ENERGY, LLC GROUP INSURANCE
PLAN; C.H. ROBINSON COMPANY,
INC.; C.H. ROBINSON COMPANY
GROUP HEALTH MAJOR MEDICAL
PLAN; CHARLOTTE RUSSE, INC.;
CHARLOTTE RUSSE HOLDING, INC.
WELFARE BENEFIT PLAN;
CHARMING SHOPPES, INC.;
CHARMING SHOPPES, INC. MEDICAL
PLAN; CHEVRON CORPORATION;
CHEVRON CORPORATION OMNIBUS
HEALTH CARE PLAN; CHILD
DEVELOPMENT INCORPORATED;
CDI GROUP WELFARE PLAN;
CITIGROUP MANAGEMENT CORP.;
CITIGROUP HEALTH BENEFIT PLAN;
CNA FINANCIAL CORPORATION
HEALTH AND GROUP BENEFITS
PROGRAM; COGNIZANT
TECHNOLOGY SOLUTIONS CORP.;
COGNIZANT HEALTH & WELFARE
BENEFIT PLAN; COMFORT SYSTEMS
USA, INC.; COMFORT SYSTEMS USA
HEALTH & WELFARE PLAN;
COMMSCOPE, INC. OF NORTH
CAROLINA; COMMSCOPE WELFARE
BENEFIT PLAN; CONESYS
EMPLOYEE BENEFIT PLAN;
CONMED CORPORATION; CONMED
CORPORATION HEALTHCARE PLAN;
CONSTRUCTION TEAMSTERS

                            7
SECURITY FUND FOR SOUTHERN
CALIFORNIA; COURT BUSINESS
SERVICES CORPORATION; COURT
BUSINESS SERVICES CORPORATION
GROUP INSURANCE PLAN;
COVIDIEN, LP; COVIDIEN HEALTH &
WELFARE BENEFITS PLAN; CREDIT
SUISSE SECURITIES (USA), LLC;
CREDIT SUISSE SECURITIES (USA)
LLC GROUP HEALTH CARE PLAN;
CROWLEY MARITIME
CORPORATION; CROWLEY
MARITIME CORPORATION
WELFARE HEALTH LIFE &
ACCIDENTAL DEATH &
DISMEMBERMENT PLANS; CYTEC
INDUSTRIES, INC.; CYTEC
INDUSTRIES INC. HEALTH AND
WELFARE PLAN; DANAHER
CORPORATION; DANAHER
CORPORATION & SUBSIDIARIES
MEDICAL PLAN; DARDEN GROUP
LIFE AND HEALTH BENEFIT PLAN
FOR SALARIED EMPLOYEES;
DARDEN RESTAURANTS INC.;
DEERE & COMPANY; DELOITTE &
TOUCHE WELFARE BENEFIT PLAN;
DELOITTE, LLP; DELTA AIR LINES,
INC.; DELTA FAMILY-CARE
MEDICAL PLAN; DENSO SALES
CALIFORNIA, INC.; DENSO SALES
CALIFORNIA, INC. GROUP
INSURANCE PLAN; DIAGEO NORTH
AMERICA, INC.; DIAGEO NORTH
AMERICA, INC. MEDICAL CARE AND
LIFE INSURANCE PLAN FOR
SALARIED AND RETIRED

                             8
EMMPLOYEES; DISCOVERY
COMMUNICATIONS WELFARE
BENEFIT PLAN; DISCOVERY
COMMUNICATIONS, LLC; DOLLAR
THRIFTY AUTOMOTIVE GROUP,
INC.; DOLLAR THRIFTY
AUTOMOTIVE GROUP, INC.
WELFARE BENEFIT PLAN; JOHN
DEERE FLEXIBLE BENEFITS PLAN;
PRODUCERS’ HEALTH BENEFITS
PLAN; DS WATERS OF AMERICA,
INC.; DS WATERS OF AMERICA, INC.
HEALTH AND WELFARE PLAN; DR.
PEPPER SNAPPLE GROUP, INC.; DR.
PEPPER SNAPPLE GROUP, INC.
HEALTH PLAN; DRIVETIME
AUTOMOTIVE GROUP, INC.;
DRIVETIME WELFARE BENEFIT
PLAN; ECOLAB HEALTH AND
WELFARE BENEFITS PLAN; ECOLAB,
INC.; EDWARD D. JONES & CO.
EMPLOYEES HEALTH AND
WELFARE PROGRAM; EDWARD D.
JONES & CO., L.P.; EMCOR GROUP,
INC.; EMCOR GROUP, INC.
EMPLOYEE WELFARE PLAN; ENSIGN
US DRILLING EMPLOYEE BENEFIT
PLAN; ENSIGN UNITED STATES
DRILLING, INC.; ENTERPRISE
HOLDINGS HOSPITAL INSURANCE
PLAN; ENTERPRISE HOLDINGS, INC.;
ENVIRONMENTAL SYSTEMS
RESEARCH INSTITUTE, INC.;
ENVIRONMENTAL SYSTEMS
RESEARCH INSTITUTE, INC. LIFE
LTD. TRAVEL ACCIDENT, VISION
SERVICE, MEDICAL DENTAL;

                             9
EQUITY RESIDENTIAL PROPERTIES
TRUST GROUP INSURANCE PLAN;
EQUITY RESIDENTIAL SERVICES,
LLC; ERNST & YOUNG MEDICAL
PLAN; ERNST & YOUNG, LLP;
ESSILOR OF AMERICA, INC.;
ESSILOR OF AMERICA, INC.
EMPLOYER WELFARE BENEFIT
PLAN; ESTEE LAUDER, INC.;
EXPERIAN INFORMATION
SOLUTIONS, INC.; EXPERIAN
INFORMATION SOLUTIONS, INC.
HEALTH AND WELFARE PLAN;
EXPRESS MESSENGER SYSTEMS,
INC.; EXPRESSJET AIRLINES, INC.;
EXPRESSJET AIRLINES, INC.
CONSOLIDATED WELFARE BENEFIT
PLAN; FARMERS GROUP, INC.;
FARMERS GROUP, INC. EMPLOYEE
PREPAID BENEFIT PLAN; ESTEE
LAUDER COMPANIES, INC.; FC USA
INC. BENEFITS; FC USA, INC.; FNPC
HEALTH AND WELFARE PLAN;
FIDELITY BROKERAGE SERVICES,
LLC; FIDELITY GROUP EMPLOYEES
MEDICAL, DENTAL AND CAFETERIA
PLAN; FIFTH & PACIFIC COMPANIES,
INC.; FINRA DISPUTE RESOLUTION,
INC.; FINRA EMPLOYEE GROUP
MEDICAL; FISERV, INC.; FISERV,
INC. WELFARE BENEFIT PLAN; FIVE
STAR QUALITY CARE; FIVE STAR
QUALITY CARE-CA, INC.;
FLEXTRONICS EMPLOYEE BENEFITS
PLAN; FLEXTRONICS
INTERNATIONAL USA, INC.; FOOT
LOCKER RETAIL, INC.; FOOT

                              10
LOCKER WELFARE BENEFIT
PAYMENT PLAN; FOX
ENTERTAINMENT GROUP, INC.; FOX
HEALTH PLAN; FUGATE AVIATION,
INC.; FUGATE ENTERPRISES
EMPLOYEE WELFARE BENEFIT
PLAN; FUTURE ELECTRONICS
CORP.; FUTURE ELECTRONICS
CORP. GROUP INSURANCE PLAN;
G4S SECURE SOLUTIONS, INC.; GAP
INC. HEALTH AND LIFE PLAN; GE
GLOBAL HEALTH PLAN; GF HEALTH
PRODUCTS, INC.; GP STRATEGIES
CORPORATION; GP STRATEGIES
CORPORATION WELFARE BENEFIT
PLAN; GAP, INC.; GENERAL
ELECTRIC COMPANY; GENERAL
PARTS, INC.; GENERAL PARTS, INC.
EMPLOYEE BENEFITS PLAN
MEDICAL INSURANCE; GENON
ENERGY GROUP WELFARE
BENEFITS PLAN; GENON ENERGY
SERVICES, LLC; GENPACT PROCESS
SOLUTIONS, LLC; GENPACT
WELFARE BENEFIT PLAN; GEORG
FISCHER EMPLOYEE BENEFIT PLAN;
GEORG FISCHER SIGNET, LLC;
GEORGIA-PACIFIC LLC;
GLAXOSMITHKLINE HEALTH AND
WELFARE BENEFITS PLAN FOR US
EMPLOYEES; GLAXOSMITHKLINE,
LLC; GREAT-WEST LIFE & ANN INS
FLEXIBLE BENEFIT PLAN; GREAT-
WEST LIFE & ANNUITY INSURANCE
COMPANY; WELFARE TRUST FOR
G4S SECURE SOLUTIONS USA INC.
AND AFFILIATES; GTECH

                             11
CORPORATION; GTECH
CORPORATION PARTICIPANT
BENEFIT PLAN; GREYSTAR
MANAGEMENT SERVICES, LP;
GREYSTAR MANAGEMENT
SERVICES, LLP; HD SUPPLY HEALTH
AND WELFARE PROGRAM; HD
SUPPLY, INC.; HEALTH INVENTURES
HEALTH AND WELLNESS BENEFIT
PLAN; HEALTH INVENTURES, LLC;
HEARTLAND AUTOMOTIVE
SERVICES, INC.; HEARTLAND
AUTOMOTIVE SERVICES, INC.
GROUP MEDICAL AND LIFE PLAN;
HEWLETT-PACKARD COMPANY;
HEWLETT-PACKARD COMPANY
HEALTH MAINTENANCE
ORGANIZATION PROGRAM;
HONEYWELL INTERNATIONAL INC.
BENEFIT PLAN; HONEYWELL
INTERNATIONAL, INC.; HOT TOPIC,
INC.; HOT TOPIC, INC. HEALTH AND
WELFARE PLAN; HOTELS AB, LLC;
THE STANDARD/HOTELS AB
WELFARE BENEFIT PLAN;
HUHTAMAKI AMERICAS, INC.;
HUHTAMAKI AMERICAS, INC.
GROUP INSURANCE PLAN;
IMORTGAGE.COM, INC. CAFETERIA
PLAN; IMORTGAGE.COM. INC.; ING
AMERICAS WELFARE BENEFITS
PLAN; ING NORTH AMERICA
INSURANCE CORPORATION;
INFORMA USA, INC.; INFORMA USA,
INC. AND SUBSIDIARIES
INSURANCE PLAN; INGRAM MICRO,
INC.; INSPERITY GROUP HEALTH

                             12
PLAN; INSPERITY HOLDINGS, INC.;
INSTANT WEB, INC.; INTEGRA
LIFESCIENCES CORP.
MEDICAL/PRESCRIPTION, DENTAL
AND STD PLAN; INTEGRA
LIFESCIENCES CORPORATION;
INTELSAT CORPORATION;
INTELSAT GROUP WELFARE
BENEFITS PLAN; INTER-RAIL
TRANSPORT, INC.; INTER-RAIL, INC.
EMPLOYEE HEALTH PLAN;
INTERCARE HOLDINGS, INC.;
INTERCARE HOLDINGS, INC.
HEALTH & WELFARE PLAN; ISTANT
WEB INC. AND SUBSIDIARY
MEDICAL BENEFIT PLAN; IBM
MEDICAL & DENTAL PLAN FOR
REGULAR AND PART-TIME
EMPLOYEES; INX INTERNATIONAL
GROUP MEDICAL/DENTAL PLAN;
INX INTERNATIONAL INK CO.;
INTERNATIONAL ALUMINUM
CORPORATION; INTERNATIONAL
ALUMINUM CORPORATION HEALTH
AND WELFARE PLANS;
INTERNATIONAL BUSINESS
MACHINES CORPORATION;
INTERNATIONAL PAPER COMPANY;
INTERNATIONAL PAPER GROUP
INSURANCE PLAN; INTERNATIONAL
SPEEDWAY CORPORATION;
INTERNATIONAL SPEEDWAY
CORPORATION WELFARE BENEFIT
PLAN; INTERSTATE HOTELS &
RESORTS BENEFITS PROGRAM;
INTERSTATE HOTELS & RESORTS,
INC.; J.C. PENNEY CORPORATION,

                              13
INC.; J.C. PENNEY CORPORATION,
INC. HEALTH & WELFARE BENEFITS
PLAN; JPMORGAN CHASE & CO.;
JACK IN THE BOX, INC.; JACK IN THE
BOX, INC. CREW EMPLOYEES
HEALTH & WELFARE PLAN;
JACKSON LEWIS LLP WELFARE
PLAN; JACKSON LEWIS, LLP;
JACOBS ENGINEERING GROUP, INC.;
JACOBS ENGINEERING GROUP, INC.
EMPLOYEE GROUP INSURANCE
PLAN; JETBLUE AIRWAYS
CORPORATION; JETBLUE AIRWAYS
GROUP HEALTH INSURANCE PLAN;
THE JPMORGAN CHASE HEALTH &
PROTECTION PLAN FOR ACTIVE
EMPLOYEES; JONES LANG LASALLE
AMERICAS, INC.; JONES LANG
LASALLE GROUP BENEFITS PLAN;
KELLY MITCHELL GROUP INC.
MEDICAL PLAN; KELLY MITCHELL
GROUP, INC.; EMPLOYEE BENEFIT
PLAN OF THE COMPASS GROUP
USA, INC.; KLA-TENCOR
CORPORATION GROUP INSURANCE
PLAN; KLA-TENCOR CORPORATION;
KMI FLEXIBLE BENEFIT PLAN;
KINDER MORGAN G.P., INC.;
KINETIC CONCEPTS, INC.; KINETICS
CONCEPTS INC. EMPLOYEE
BENEFITS TRUST; KONICA MINOLTA
BUSINESS SOLUTIONS USA, INC; L
BRANDS, INC.; L’OREAL USA S/D,
INC.; L’OREAL USA, INC.
COMPREHENSIVE MEDICAL PLAN;
LA-Z-BOY INCORPORATED; LA-Z-
BOY INCORPORATED MEDICAL

                               14
PLAN; LARSON-JUHL US LLC
WELFARE PLAN; LARSON-JUHL US
LLC WELFARE PLAN; LARSON-JUHL
US, LLC; LEAVITT GROUP AGENCY
ASSOCIATION; LEAVITT GROUP
AGENCY ASSOCIATION HEALTH
BENEFIT PLAN; LEVEL 3
COMMUNICATIONS, INC. WELFARE
BENEFIT PLAN; LEVEL 3
COMMUNICATIONS, LLC; LEVY
RESTAURANTS, INC.; LIMITED
BRANDS, INC. HEALTH AND
WELFARE BENEFITS PLAN; LINDE
NORTH AMERICA, INC.; LINDE
NORTH AMERICA, INC. INSURANCE
PLAN; MISA GROUP BENEFIT PLANS;
MAERSK INC. ACTIVE NONUNION
HEALTH AND WELFARE PLAN;
MAERSK, INC.; MAKO SURGICAL
CORP HEALTH AND WELFARE
PLAN; MARUBENI ITOCHU STEEL
AMERICA, INC.; HEALTH CARE PLAN
OF THE EMPLOYEES OF MCM CORP.;
MCM CORPORATION; MARY KAY,
INC.; MAY KAY, INC.
COMPREHENSIVE EMPLOYEE
HEALTH AND WELFARE PLAN;
MCMASTER-CARR SUPPLY
COMPANY; MCMASTER-CARR
SUPPLY COMPANY GROUP
INSURANCE PROGRAM; MEDCO
HEALTH SOLUTIONS, INC.; MEDCO
HEALTH SOLUTIONS, INC. WELFARE
BENEFIT PLAN; MEDEGEN WELFARE
BENEFIT PLAN; MEDEGEN, INC.;
MEDICAL SPECIALTIES
DISTRIBUTORS, LLC; MEDICAL

                            15
SPECIALTIES DISTRIBUTORS, LLC
GROUP BENEFIT PLAN;
MIDAMERICAN ENERGY COMPANY;
MIDAMERICAN ENERGY COMPANY
WELFARE BENEFIT PLAN; MILLARD
REFRIGERATED SERVICES, INC.;
MILLARD REFRIGERATED
SERVICES, INC. GROUP MAJOR
MEDICAL; MOBILE MINI, INC.;
MOBILE MINI, INC. BENEFIT PLAN;
MOCEAN HEALTH AND WELFARE
BENEFITS PLAN; MOCEAN, LLC;
MONAVIE, LLC; MONAVIE, LLC
FRINGE BENEFIT PLAN; WELFARE
BENEFIT PLAN FOR EES. OF
METROPOLITAN LIFE; AMPLAN, THE
AMTRAK UNION BENEFITS PLAN;
GROUP INSURANCE PLAN FOR
EMPLOYEES OF NEC AND
AFFILIATES; HEALTH INSURANCE
PLAN OF MULTIPLAN, INC.;
MONROVIA NURSERY COMPANY;
MONROVIA NURSERY COMPANY
EMPLOYEE BENEFIT PLAN;
MOUNTAIN VALLEY EXPRESS CO.
INC. WELFARE BENEFIT PLAN;
MOUNTAIN VALLEY EXPRESS CO.,
INC.; MULTIPLAN, INC.; MYRIAD
GENETICS, INC.; MYRIAD GENETICS,
INC. WELFARE BENEFIT PLAN; NCH
CORPORATION; NCH CORPORATION
EMPLOYEE LIFE AND HEALTH
BENEFIT PLAN; NEC CORPORATION
OF AMERICA; NPL CONSTRUCTION
CO.; NPL CONSTRUCTION CO.
EMPLOYEE HEALTH BENEFIT PLAN;
NRC PAYROLL MANAGEMENT

                             16
HEALTH AND WELFARE PLAN; NRC
PAYROLL MANAGEMENT, LLC;
NATIONAL CAPTIONING INSTITUTE,
INC.; NATIONAL CAPTIONING
INSTITUTE, INC. HEALTH &
WELFARE BENEFITS PLAN;
NATIONAL MENTOR HOLDINGS,
LLC; NATIONAL MENTOR
HOLDINGS, LLC FLEXIBLE BENEFIT
PLAN; NATIONAL RAILROAD
PASSENGER CORPORATION;
NATIONAL RAILROAD PASSENGER
CORPORATION CHOICEPLUS
CAFETIRIA PLAN; NATIONSTAR
MORTGAGE GROUP HEALTH AND
WELFARE BENEFIT PLAN;
NATIONSTAR MORTGAGE LLC;
NEFF RENTAL LLC HEALTH &
WELFARE PLAN; NEFF RENTAL,
LLC; NETAPP, INC.; NETAPP, INC.
GROUP HEALTH PLAN; NEW BREED
CORPORATE SERVICES, INC.; NEW
BREED CORPORTE SERVICES INC.
WELFARE BENEFIT PLAN; NIKE,
INC.; NIKE, INC. GROUP INSURANCE
PLAN; NORTHROP GRUMMAN
CORPORATION GROUP BENEFITS
PLAN; NORTHROP GRUMMAN
CORP.; NOVARTIS
PHARMACEUTICALS CORP.
WELFARE BENEFITS PLAN;
NOVARTIS PHARMACEUTICALS
CORPORATION; NURSEFINDERS,
INC.; NURSEFINDERS, LLC; ALCAN
SALARIED WELFARE BENEFITS
PROGRAM; GROUP BENEFITS PLAN
FOR EMPLOYEES OF PARSONS

                             17
CORPORATION & DESIGNATED
SUBSIDIARIES; GROUP INSURANCE
PLAN HOURLY AND SALARIED
EMPLOYEES OF PARKER HANNIFIN
CORP.; OCLC EMPLOYEE WELFARE
BENEFIT PLAN; OCLC ONLINE
COMPUTER LIBRARY CENTER, INC.;
OLD DOMINION EMPLOYEE
BENEFIT PLAN; OLD DOMINION
FREIGHT LINE, INC.; OLIN
CORPORATION; OLIN
MEDICAL/DENTAL PLAN; ORIX USA
CORPORATION; ORIX USA
CORPORATION WELFARE PLAN;
OSRAM SYLVANIA, INC.; OSRAM
SYLVANIA, INC. PLAN FOR GROUP
INSURANCE; PANALPINA, INC.;
PANALPINA, INC. WELFARE
BENEFITS PLAN; PARKER-HANNIFIN
CORPORATION; PARSONS
CORPORATION; PAYLESS
SHOESOURCE, INC.; PAYLESS
SHOESOURCE, INC. MEDICAL PLAN;
PECHINEY PLASTIC PACKAGING,
INC.; PENTAIR, INC.; PENTAIR, INC.
ACTIVE EMPLOYEE WELFARE PLAN;
PEFORMANCE FOOD GROUP INC.
EMPLOYEE BENEFITS PLAN;
PERFORMANCE FOOD GROUP, INC.;
PERKINS FLEXIBLE BENEFITS PLAN;
PEROT SYSTEMS CORPORATION;
PEROT SYSTEMS CORPORATION
HEALTH WRAP PLAN; PETCO
ANIMAL SUPPLIES INC. GROUP
BENEFIT PLAN AND TRUST; PETER
KIEWIT SONS’, INC.; PETER KIEWIT
SONS’, INC. HEALTH AND WELFARE

                               18
PLAN; PETSMART SMARTCHOICES
BENEFIT PLAN; PETSMART, INC.;
PFIZER MEDICAL PAN; PFIZER, INC.;
PHARMACEUTICAL PRODUCT
DEVELOPMENT, LLC;
PHARMACEUTICAL PRODUCT
DEVELOPMENT, LLC WELFARE
BENEFIT PLAN; PLAINS ALL
AMERICAN GP LLC EMPLOYEE
BENEFIT PLAN; PLAINS ALL
AMERICAN GP, LLC; PLATINUM
HOME MORTGAGE CORPORATION;
GROUP INSURANCE PLAN FOR
EMPLOYEES OF REXAM, INC.; PPS
HOLDINGS, INC.; PPS HOLDINGS,
INC. EMPLOYEE BENEFIT PLAN; PSC
ENVIRONMENTAL SERVICES, LLC;
PSC, LLC GROUP WELFARE
BENEFITS PLAN; PSN USA
HOLDINGS, INC.; PSN USA
HOLDINGS, INC. WELFARE BENEFIT
PLAN; PLAYBOY ENTERPRISES
INTERNATIONAL, INC.; PLAYBOY
HEALTH BENEFIT PLAN; PRADA
USA CORP.; PRADA USA
CORPORATION WELFARE BENEFIT
PLAN; PRECYSE SOLUTIONS, INC.;
PRIME ADMINISTRATION LLC
CONSOLIDATED HEALTH &
WELFARE PLAN; PRIME
ADMINISTRATION, LLC; PROBUILD
HOLDINGS, INC.; PROBUILD
HOLDINGS, INC. WELFARE BENEFIT
PLAN; PROCTOR & GAMBLE RHD,
INC.; PROGRESSIVE LOGISTICS
SERVICES, LLC; PROGRESSIVE
LOGISTICS SERVICES, LLC MEDICAL

                              19
& LIFE INSURANCE BENEFITS PLAN;
QBE FIRST GROUP HEALTH AND
WELFARE PLAN; QBE FIRST
INSURANCE AGENCY, INC.;
QUANTUM CORPORATION;
QUANTUM CORPORATION HEALTH
AND WELFARE PLAN; RAINBOW
USA, INC.; RAINBOW USA, INC.
MEDICAL PLAN; RAYTHEON
COMPANY; RAYTHEON HEALTH
BENEFITS PLAN; RED WING SHOE
COMPANY FLEXIBLE BENEFIT
PLAN; RED WING SHOE COMPANY,
INC.; REXAM, INC.; TIRE CENTERS,
LLC EMPLOYEE BENEFIT PLAN;
TIRE CENTERS, LLC; TOSHIBA
AMERICA INC. GROUP WELFARE
BENEFIT PLAN; TOSHIBA AMERICA,
INC; TOWERS WATSON AMERICA,
LLC; TOWERS WATSON MEDICAL
PLAN; TRIBUNE COMPANY;
TRIBUNE COMPANY BENEFIT
PROGRAM; TRINET HR
CORPORATION; TUCKER ELLIS &
WEST LLP WELFARE BENEFIT PLAN;
TUCKER ELLIS, LLP; U.S. AUTO
PARTS NETWORK, INC.; U.S.
NURSING CORPORATION; UPM
RAFLATAC, INC.; UPM-RAFLATAC,
INC. HEALTH AND WELFARE
BENEFIT PLAN; US AIRWAYS
GROUP, INC.; US AUTO PARTS
NETWORK INC. HEALTH AND
WELFARE BENEFIT PLAN; US
NURSING CORP. EMPLOYEE
BENEFIT PLAN; UNION BANK
HEALTH BENEFIT PLAN; UNION

                             20
BANK, N.A.; UNITED AIRLINES
CONSOLIDATED WELFARE BENEFIT
PLAN; UNITED AIRLINES, INC.;
UNIVISION COMMUNCATIONS, INC.;
UNIVISION WELFARE BENEFITS
PLAN; URBAN DECAY COSMETICS
HEALTH AND WELFARE PLAN;
URBAN DECAY COSMETICS, LLC;
USA TRUCK INC. WELFARE BENEFIT
PLAN; USA TRUCK, INC.; UTI
SERVICES, INC.; UTI SERVICES, INC.
WELFARE BENEFITS PLAN;
VALEANT PHARMACEUTICALS
INTERNATINAL GROUP WELFARE
PLAN; VALEANT
PHARMACEUTICALS
INTERNATIONAL; VELOCITY
EXPRESS LLC FLEXIBLE BENEFITS
PLAN; VELOCITY EXPRESS, LLC;
VEOLIA ENVIRONMENTAL
SERVICES NORTH AMERICA CORP.
EMPLOYEE HEALTH BENEFIT PLAN;
VEOLIA ENVIRONMENTAL
SERVICES NORTH AMERICA, LLC;
VERIZON COMMUNICATIONS, INC.;
VERIZON PLAN 550; VIA
TECHNOLOGIES, INC.; VIA
TECHNOLOGIES, INC. HEALTH AND
WELFARE PLAN; GROUP BENEFITS
PLAN FOR EMPLOYEES OF
WORLEYPARSONS CORPORATION;
HEALTH & WELFARE BENEFIT
PLANS OF VULCAN MATERIALS
COMPANY; VIACOM HEALTH PLAN;
VIACOM, INC.; VOLT INFORMATION
SCIENCES, INC.; VOLT
INFORMATION SCIENCES, INC. AND

                               21
AFFILIATE EMPLOYEE WELFARE
BENEFITS PLAN; VULCAN
MATERIALS COMPANY; W. W.
GRAINGER INC. GROUP BENEFIT
PLAN I; W. W. GRAINGER, INC.;
WACHOVIA CORPORATION HEALTH
AND WELFARE PLAN; WACHOVIA
FINANCIAL SERVICES, INC.;
WALMART INC.; WAL-MART
STORES, INC. ASSOCIATES HEALTH
AND WELFARE PLAN; WE’RE
READY TO ASSEMBLE; WE’RE
READY TO ASSEMBLE, INC.; WELLS
FARGO & CO. HEALTH PLAN; WELLS
FARGO & COMPANY; WESTWAYS
STAFFING SERVICES HEALTH PLAN;
WESTWAYS STAFFING SERVICES,
INC.; WHOLE FOODS MARKET
CALIFORNIA, INC.; WHOLE FOODS
MARKET, INC. CAFETERIA PLAN;
WILLIAMS-SONOMA STORES, INC.;
WILLIAMS-SONOMA, INC. HEALTH
& WELFARE PLAN; WIPRO HEALTH
AND WELFARE PLAN; WIPRO
LIMITED; WOLVERINE WORLD
WIDE, INC.; WOLVERINE
WORLDWIDE FLEXIBLE SPENDING
ACCOUNT PLAN; WORLD TRAVEL
HOLDINGS, INC.; WORLD TRAVEL
HOLDINGS, INC. FLEXIBLE BENEFIT
PLAN; WORLEYPARSONS
CORPORATION; WSA GROUP; WSA
GROUP, INC.; WYNRIGHT
CORPORATION; WYNRIGHT
WELFARE BENEFIT PLAN; XETA
TECHNOLOGIES, INC.; XETA
TECHNOLOGIES, INC. WELFARE

                            22
BENEFIT PLAN; YUM! BRANDS, INC.;
YUM! BRANDS, INC. RESTAURANT
EMPLOYEES GROUP INSURANCE
PLAN; ZALE CORPORATION; ZALE
CORPORATION BENEFITS PLAN;
TOWERS WATSON AMERICA, LLC;
UNITEDHEALTH GROUP EMPLOYEE
HEALTH BENEFIT PLAN;
ACCENTURE UNITED STATES
GROUP HEALTH PLAN;
ADVANCE/NEWHOUSE
PARTERNERSHIP; AEGON
COMPANIES MEDICAL PLAN;
ALCATEL-LUCENT RETIREE
WELFARE BENEFITS PLAN;
ALCATEL-LUCENT USA, INC.;
AMERICAS INC BENEFITPLUS
FLEXIBLE BENEFITS PLAN; BIOMED
REALTY L.P.; BIOMED REALTY L.P.
WELFARE BENEFITS PLAN;
CROWLEY HOLDINGS, INC.;
DARDEN GROUP LIFE AND HEALTH
BENEFIT PLAN FOR HOURLY
EMPLOYEES; DARDEN GROUP LIFE
AND HEALTH BENEFIT PLAN FOR
SALARIED EMPLOYEES; DELOITTE
& TOUCHE GROUP INSURANCE
PLAN; DELTA ACCOUNT-BASED
HEALTHCARE PLAN; DENSO SALES
CALIFORNIA, INC. GROUP LIFE,
ACCIDENT, MEDICAL & DENTAL
INSURANCE; DIAGEO NORTH
AMERICA, INC. MEDICAL CARE AND
LIFE INSURANCE PLAN FOR
HOURLY AND RETIRED
EMPLOYEES; DIAGEO NORTH
AMERICA, INC. MEDICAL CARE AND

                             23
LIFE INSURANCE PLAN FOR
SALARIED AND RETIRED
EMMPLOYEES; DIAGEO NORTH
AMERICA, INC. MEDICAL CARE AND
LIFE INSURANCE PLAN FOR
HOURLY AND RETIRED
EMPLOYEES; G6 HOSPITALITY
GROUP INSURANCE PLAN ACTAVIS,
INC.; HOLDINGS INC WELFARE
HEALTH LIFE & ACCIDENTAL
DEATH & DISMEMBERMENT PLANS;
INTERNATIONAL, INC.; JOHN DEERE
HEALTH BENEFIT PLAN FOR WAGE
EMPLOYEES; KATE SPADE &
COMPANY; NATIONAL MEDICAL
CARE, INC.; NATIONAL MEDICAL
CARE, INC. GROUP MEDICAL,
DENTAL, LIFE AND AD&D PLAN;
THE BMS ENTERPRISES, INC.; THE
BMS ENTERPRISES, INC. PLAN; THE
ESTAEE LAUDER COMPANIES, INC.;
THE JOHN DEERE HEALTH BENEFIT
PLAN FOR SALARIED EMMPLOYEES;
WELFARE BENEFITS PLAN;
CROWLEY HOLDINGS, INC.
WELFARE HEALTH LIFE &
ACCIDENTAL DEATH &
DISMEMBERMENT PLANS; TOWERS
WATSON & CO.; BRIGHT HORIZONS
CHILDREN’S CENTERS, LLC; BRIGHT
HORIZONS FLEXIBLE BENEFIT
PLAN; BUCKEYE TECHNOLOGIES
COMPREHENSIVE HEALTH CARE
PLAN; BUCKEYE TECHNOLOGIES,
INC.; BUILD-A-BEAR WORKSHOP,
INC.; BUILD-A-BEAR WORKSHOP,
INC. WELFARE BENEFIT PLAN;

                            24
EDGEWOOD MANAGEMENT
CORPORATION; GLOBAL MAIL, INC.;
GLOBAL MAIL, INC. WELFARE
PLAN; MID-CITY
FINANCIAL/EDGEWOOD
MANAGEMENT; PSI SERVICES, LLC;
PSI SERVICES, LLC HEALTH AND
WELFARE BENEFITS PLAN; POLYAIR
CORPORATION; POLYAIR
CORPORATION FLEXIBLE BENEFITS
PLAN; NATIONAL RAILWAY
CARRIERS; NESTLE WATERS NORTH
AMERICA HOLDINGS GROUP
BENEFITS PLAN; NESTLE WATERS
NORTH AMERICA, INC.; UNITED
TRANSPORTATION UNION HEALTH
& WELFARE PLAN; W.W. GRAINGER
INC. GROUP BENEFIT PLAN II;
WINDSTREAM COMPREHENSIVE
PLAN OF GROUP INSURANCE;
WINDSTREAM CORPORATION; APL
LIMITED MEDICAL WELFARE
BENEFIT PLAN; HEWLETT-PACKARD
COMPREHENSIVE WELFARE
BENEFITS PLAN; THE GAP, INC.; THE
GAP, INC. HEALTH AND LIFE PLAN;
DOES; CONESYS, INC.,

         Defendants-Appellees.


             Appeal from the United States District Court
                 for the Central District of California
            Michael W. Fitzgerald, District Judge, Presiding




                                  25
                             Submitted May 14, 2019**
                                Seattle, Washington

Before: O’SCANNLAIN and FRIEDLAND, Circuit Judges, and EZRA,*** District
Judge.

      Plaintiff Almont Ambulatory Surgery Center, LLC along with twelve other

surgical centers and one physicians’ medical group (collectively “Almont”) appeal

four orders by the district court denying (1) Almont’s motion for relief from judgment

pursuant to Federal Rule of Civil Procedure 60(b), (2) Almont’s motion to disqualify

district court Judge Michael Fitzgerald, (3) Almont’s application to file documents in

support of the disqualification motion in camera, and (4) Almont’s motion for

reconsideration of the Rule 60(b) order pursuant to Federal Rule of Civil Procedure

59(e). Because the facts are known to the parties, we repeat them only as necessary

to explain our decision.

      As an initial matter, the employee welfare plan defendants (collectively

“UnitedHealth”) argue that we lack jurisdiction to review the district court’s denial of

Almont’s Rule 60(b) motion, because such denial was not included in the notice of

appeal for this case. See Almont Ambulatory Surgery Ctr., LLC v. UnitedHealth Grp.,


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
                                          26
Inc., No. 2:14-cv-02139-MWF-VBK, ECF Nos. 2056, 2058. Indeed, although

Almont timely appealed the order, the appeal was separately docketed and later

dismissed for failure to prosecute. See Almont Ambulatory Surgery Ctr., LLC v.

UnitedHealth Grp., Inc., No. 16-55844, ECF No. 122. Nevertheless, we can fairly

infer that Almont intended to appeal the Rule 60(b) order, and thus we can construe

the notice of appeal in this case as including it. See Lolli v. County of Orange, 351

F.3d 410, 414 (9th Cir. 2003) (citing Montes v. United States, 37 F.3d 1347, 1351 (9th

Cir. 1994)). Doing so would not prejudice UnitedHealth, who briefed the merits of

the issue. Consequently, we may exercise jurisdiction over the appeal of the Rule

60(b) order. See Lolli, 351 F.3d at 414.

      Almont’s challenge to the court’s denial of the Rule 60(b) motion fails on the

merits. Almont’s proffered reasons for failing to retain counsel by the court’s

deadline are contradicted by the record and do not establish excusable neglect as

required by Rule 60(b). See Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1222 (9th

Cir. 2000).

      Almont next challenges the denial of its motion to disqualify presiding Judge

Michael W. Fitzgerald—a decision made by Judge Otis D. Wright II, to whom the

motion had been randomly assigned. But Almont’s theory—that Judge Fitzgerald had

an irreconcilable conflict of interest because (1) his brother, an Assistant United States


                                           27
Attorney for the Central District of California, allegedly supervised a criminal

investigation involving Almont’s managers and sabotaged Almont’s legal

representation, and (2) the government was a party to this case—finds no support in

the record. As Judge Wright properly found, the U.S. Attorney’s Office engaged in

no impropriety with respect to Almont’s representation.         Furthermore, AUSA

Fitzgerald did not enter an appearance in this case, and the government was never a

party at any stage of the proceedings. Absent any factual support for its motion,

Almont has failed to show that disqualification was required under federal law or

applicable codes of judicial conduct. See, e.g., 28 U.S.C. § 455; Judicial Conference

of the United States, Committee on Codes of Conduct Advisory Op. No. 38. The

district court did not abuse its discretion by denying the motion.

      Nor did the court abuse its discretion by denying Almont’s application to file

certain documents in support of its disqualification motion in camera. Although the

court summarily denied Almont’s application, we may “affirm on any basis supported

by the record,” even where “the district court did not explain its decision.” Allen v.

Bedolla, 787 F.3d 1218, 1222 (9th Cir. 2015); see also United States v. Morales, 720

F.3d 1194, 1201 (9th Cir. 2013). Here, in camera review of the documents that

formed the basis of the disqualification motion would have prevented the employee

plan defendants from mounting an effective defense to the motion in violation of their


                                          28
due process rights. See Yamada v. Nobel Biocare Holding AG, 825 F.3d 536, 544–46

(9th Cir. 2016). Consistent with the district court’s rulings on Almont’s previous

requests for in camera review, the court properly denied Almont’s application.

      Finally, we reject Almont’s challenge to the denial of its Rule 59(e) motion.

Almont failed to identify legal error or relevant newly discovered evidence, and its

arguments for reconsideration largely repeated the arguments made in support of its

unsuccessful Rule 60(b) motion. See 389 Orange St. Partners v. Arnold, 179 F.3d

656, 665 (9th Cir. 1999). The court did not abuse its discretion by denying the

motion.1

      AFFIRMED.




      1
        We deny Almont’s motion to file certain excerpts of record in camera and
under seal, filed with this court on March 26, 2018; its motions to supplement the
record on appeal and to file certain exhibits in camera and under seal, filed August 6,
2018; and its request for judicial notice, filed May 14, 2019.
                                          29
                                                                            FILED
Almont Ambulatory Surgery Center, LLC v. UnitedHealth Group, Inc., No. 17-55301
                                                                             JUN 11 2019
O’SCANNLAIN, Circuit Judge, specially concurring:                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

      I concur in the judgment and in the court’s reasoning affirming the denial of

Almont’s motion for disqualification, application for in camera review, and motion

for reconsideration.

      I respectfully disagree, however, with the conclusion that our court has

jurisdiction to review the district court’s Rule 60(b) order. In my view, the unique

procedural history of this case renders it distinguishable from Lolli: Almont’s appeal

of the Rule 60(b) order was docketed separately from its appeal of the other issues in

this case. Because Almont failed to include the Rule 60(b) order in its notices of

appeal for this case, I would hold that the Rule 60(b) order is not properly before us

and decline to review it. See Valadez-Lopez v. Chertoff, 656 F.3d 851, 859 n.2 (9th

Cir. 2011).